DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed on 7 JAN 2022.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 DEC 2021 has been entered.
Priority Claim
No domestic, foreign, or national stage priority is claimed.
The effective priority date of the instant application is granted as 03 January 2019. 
Status of the Claims
Claims 1-2, 5-8, 10, and 14-20 are pending.  Claims 14-20 are withdrawn from further consideration as being drawn to a nonelected group. Claims 3, 4, 9 and 11-13 are cancelled. Claims 1-2, 5, 7-8, and 10 are amended. Claims 1-2, 5-8, and 10 are under current examination. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cui (Cui C, et al. Angewandte Chemie. 2017 Sep 18; 129(39):12116-9; cited in prior Office action), Wan (Wan S, et al. Journal of the American Chemical Society. 2017 Apr 19;139(15):5289-92; cited in prior Office action), Gao (Gao X, et al. Science Translational Medicine. 2018 Jun 6;10(444); cited in prior Office action), ZHANG (US 2020/0405640 A1; PCT/US18/44251 filed on 27 JUL 2018 with priority date: 29 JUL 2017), Riaz (Riaz MK, et al. International Journal of Friedman (Friedman AD, et al. Current Pharmaceutical Design. 2013 Oct 1;19(35):6315-29).
Cui teaches the development of aptamer-based recognition to guide site-selective protein/DNA conjugation in a single step with outstanding selectivity and efficiency and provides models of several aptamer-protein pairs (Abstract). Cui provides a reduction to practice resulting in a synthetic nucleic acid covalently bonded (p. 11955 ¶2 and Figure S6) to a polypeptide chain on a live cell surface (p. 11954 ¶2; Fig 4B). Cui teaches that mass spectral analysis showed that the conjugate was formed only on Lysine 57 and Lysine 288 (p. 11955 ¶2). Relevant to the invention of claim 1 and the recited first surface biomolecule, Cui demonstrated covalent conjugation of the nucleic acid to a target membrane protein (Figure 4C), and, thus, demonstrated real-time modification of cellular membrane proteins achieved in one-step without the need for pre-modification of said proteins (p. 11957 ¶1; emphasis added). 
Cui did not teach covalent binding of the nucleic acid to the target membrane peptide/protein on the surface of an exosome (instant claims 1-2) as a method of functionalizing the exosome (instant claim 7).
Wan teaches that given the similarity between cell membrane and exosome membrane surfaces, aptamer-based molecular engineering should be useful in exosome surface modifications as well to fulfill the demands of many biomedical applications (p. 5290 ¶1). Wan also teaches DNA aptamer based modification of exosome surfaces and specific applications of such methodologies for the functionalization of exosomes (p. 5289 ¶1 and Abstract). Wan also highlights the advantage of aptamer-mediated modifications stating that selective in situ self-assembly was achieved on the surface of exosomes without any complex manipulation or harsh reaction condition (p. 5290 ¶2; emphasis added).
In regard to claims 1-2 and 7, it would have been obvious to one of ordinary skill in the art, before the effective filing date (EFD), in view of Wan to functionalize an exosome by bio-conjugating (through a covalent bond) a nucleic acid and an exosome surface protein because Cui demonstrated functionalizing a live cell membrane surface protein by covalently bonding a nucleic acid to it. Wan demonstrated that aptamer-based molecular engineering of exosome surface molecules was possible. And Cui demonstrated that nucleic acids could be covalently in vivo. KSR rationales provide that work in one field of endeavor (such as cell membrane modifications/functionalization with aptamers) may prompt variations of it for use in either the same field or a different one (modification/functionalization of exosome surfaces) based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. Thus, Cui and Wan teach use of known techniques to improve exosome and cellular surfaces, and thus, a practitioner would have a reasonable expectation of success in applying the known technique of Cui to modify the aptamer of Wan on the surface of the exosome because Wan suggests similar modifications in exosomes would work according to practice of modifications on cell membranes and because of the biological similarity of the membranes. 
Cui and Wan do not teach a dual functionalized exosome comprising an antibody covalently bonded to a polypeptide chain of a second surface biomolecule of the exosome.
In regard to the second surface biomolecule of claim 1, ZHANG (US 2020/0405640 A1; PCT/US18/44251 filed on 27 JUL 2018 with priority date: 29 JUL 2017) teaches a method to prepare a bispecific engineered exosome consisting of chemically conjugating (including covalent bonding [0108]) the “antigen binding domains” to an exosome membrane protein or polypeptide located on exterior of the vesicle [0022]. ZHANG teaches antibodies (including derivatives) that comprise antigen binding domains and that are modified by the covalent attachment of any type of molecule to the antibody such that covalent attachment does not prevent the antibody from generating an anti-idiotypic response [0179]. ZHANG teaches that distinct monoclonal antibodies can be recombinantly expressed and purified from prokaryotic or eukaryotic cells and then using chemical linkers with groups reactive to antibodies and the exosome surface, antibodies could be covalently attached and bispecific exosomes could be generated [0218]. ZHANG teaches structures of bispecific exosomes (FIG . 1A) wherein a bispecific antibody or two distinct antibodies were “fused” (that is, chemically conjugated via covalent bonding, [0108]) with exosomal membrane protein(s) for surface display [0024]. And ZHANG teaches that a “exosomal membrane protein” is a peptide or a protein that targets other peptides or proteins of interests to the surface of extracellular vesicle, or mediates distribution of other peptides or proteins of interests on extracellular vesicles [0107].

Thus, Gao and ZHANG teach that functionalized exosomes may comprise surface biomolecules that give the exosomes dual-functionality. And Riaz teaches that functionalization of drug delivery vesicles may involve multi- (or dual-) functionalization comprising aptamers/nucleic acids and antibodies. ZHANG and Riaz teach that antibodies may be covalently bound to exosome surface proteins or peptides and/or to the surface of the drug delivery vesicles.
Thus, before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to generate a functionalized exosome that comprises the structure of claim 1, because:
Cui teaches the methodology for covalently binding a nucleic acid to a surface polypeptide;
Wan clearly teaches that the similarity between cell membranes and exosome membrane surfaces should facilitate aptamer-based molecular engineering on exosome surfaces and even demonstrated that similar aptamer-based modifications, 
ZHANG teaches structures of bispecific exosomes (FIG . 1A) wherein a bispecific antibody or two distinct antibodies, chemically conjugated via covalent bonding with exosomal membrane protein(s), provided antibody surface display wherein the antibody can utilize its chemical affinity to bond to a biological cell via an antibody-antigen interaction.
Gao, ZHANG and Riaz teach dual and/or multi-funtionalization of exosomes and/or drug-delivery vesicles comprising aptamers/nucleic acids and antibodies covalently linked to surface polypeptides. 
A practitioner would have a reasonable expectation of success in covalently conjugating RO nucleic acids to surface proteins on exosome surfaces, as demonstrated by Cui on cell membranes, because Wan clearly teaches such parallel applications as practical with expected successful outcome demonstrated in a related model. Thus, the prior teachings of Cui and Wan obviate the functionalized exosome of instant claims 1-2 and a method of functionalizing an exosome by covalently conjugating (binding) a nucleic acid (RO oligonucleotide) to a surface polypeptide that is a protein (instant claims 7-8). A practitioner would have a reasonable expectation of success in further functionalizing the exosome to comprise an antibody covalently bound to a second polypeptide surface biomolecule because ZHANG teaches methods of functionalizing exosomes with antibodies covalently bound to surface polypeptides and because Riaz and Freidman demonstrate a wide variety of known conjugating chemistries for covalently binding antibodies to vesicle surfaces. A practitioner would have a reasonable expectation of success in generating a dual0-functionalized exosome for a wide variety of diagnostic and/or therapeutic applications as taught by the cited prior art.
Thus the inventions of claims 1-2 and 7-8 would have been obvious before the EFD to one of ordinary skill in the art in light of the prior art teachings of Cui, Wan, Gao, ZHANG, Riaz, and Freidman.
In regard to the further limitations of claims 5-6 and 10, Cui teaches that the covalent conjugation is a bioconjugation reaction between the functional group of the RO and the Lys of the target protein wherein the RO has a functional group that is a carboxyl-reactive compound (claims 5 and 10) and that the second functional group is a primary amine (i.e. Lysine 57 and Lysine 288; see, specification [0033]; claims 6 and 10).
Claim Status
Claims 1-2, 5-8, 10 are rejected. No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


                            /KEVIN K HILL/                            Primary Examiner, Art Unit 1633